        Case 1:20-cv-01489-AT Document 54 Filed 04/21/20 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

BLACK VOTERS MATTER FUND,
and MEGAN GORDON, on behalf of
herself and all others similarly
situated,

       Plaintiffs,                          CIVIL ACTION

       v.                                   FILE NO. 1:20-cv-01489-AT

BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of Georgia; DEKALB COUNTY
BOARD OF REGISTRATION &
ELECTIONS,

       Defendants.

 RESPONSE OF SECRETARY OF STATE BRAD RAFFENSPERGER
   TO THE COURT’S SUA SPONTE ORDER OF APRIL 21, 2020
    REGARDING ABSENTEE BALLOTS IN DEKALB COUNTY

      Secretary of State Brad Raffensperger (the “Secretary”) submits this

response to the Court’s sua sponte order directing Defendants “to file with

the Court and deliver to chambers physical copies of (a) five different sample

absentee ballots for DeKalb County (Democratic and Republican, each with

and without prior early voting in the Presidential Preference Primary, and

Independent); and (b) the two envelopes to be included in the package sent to

a voter who has registered to vote by absentee ballot. Defendants shall file
        Case 1:20-cv-01489-AT Document 54 Filed 04/21/20 Page 2 of 6




images of the above by no later than today, and shall deliver physical copies

by hand delivery or express mail to chambers care of Harry Martin by no

later than 1pm tomorrow” (the “Order”). 1

      The Secretary has attached responsive ballots as a single “Exhibit 2.”

Responsive envelopes are attached as a single “Exhibit 3.” The Secretary is

not in possession of any hard copies of the exhibits and will be unable to

produce hard copies of the exhibits for delivery to the Court tomorrow.

      These documents are conditionally submitted subject to the Secretary’s

respectful objection to the Court’s consideration of the documents when

deliberating over the Plaintiffs’ Motion for Preliminary Injunction (the

“Motion”), the Complaint, or subsequent pleadings.

      The nature of this Secretary’s objection is based on principles of

evidence and the burden imposed on the Plaintiffs as the party seeking

extraordinary relief. It is also something that the Secretary must raise now

or potentially waive. Plaintiffs have not requested the information sought by

the Court, and it is the Plaintiffs who bear the burden of proof in the

proceeding on their Motion. McDonald’s Corp. v. Robertson, 147 F.3d 1301,

1306 (11th Cir. 1998). If Plaintiffs fail to put sufficient evidence before the


1The Order does not have a docket number. A true and accurate copy of the
minute entry order is attached as “Exhibit 1.”

                                        2
        Case 1:20-cv-01489-AT Document 54 Filed 04/21/20 Page 3 of 6




Court to satisfy their burden, the Motion must be denied. Id. It necessarily

follows that the Plaintiffs should not be able to rely on evidence submitted by

the Secretary at the Court’s direction to satisfy their burden. 2

      To be sure, the Secretary recognizes the importance of this proceeding

and the right to vote. The Secretary also is grateful for the commitment of

this Court to reach the right conclusion on this important issue. The

Secretary feels that he must raise these objections now, however, and the

Secretary does so with the highest amount of respect for this Court and its

obligations under the law.

      Respectfully submitted this 21st day of April, 2020.

                       /s/ Josh Belinfante
                       Vincent R. Russo
                       Georgia Bar No. 242628
                       vrusso@robbinsfirm.com
                       Josh Belinfante
                       Georgia Bar No. 047399
                       jbelinfante@robbinsfirm.com
                       Alexander Denton
                       Georgia Bar No. 660632
                       adenton@robbinsfirm.com
                       Brian E. Lake
                       Georgia Bar No. 575966
                       blake@robbinsfirm.com

2The Eleventh Circuit has addressed this issue from a slightly different
perspective, and its precedent provides an alternative basis for the
Secretary’s objection. See Johnson v. United States, 780 F.2d 902, 910 (11th
Cir. 1986). Cf. Paez v. Sec’y, Florida Dep’t of Corr., 947 F.3d 649, 652 (11th
Cir. 2020) (addressing judicial notice).

                                        3
Case 1:20-cv-01489-AT Document 54 Filed 04/21/20 Page 4 of 6




             Melanie Johnson
             Georgia Bar No. 466756
             mjohnson@robbinsfirm.com
             Robbins Ross Alloy Belinfante Littlefield LLC
             500 14th Street, N.W.
             Atlanta, Georgia 30318
             Telephone: (678) 701-9381
             Facsimile: (404) 856-3250

             Christopher M. Carr
             Attorney General
             Ga. Bar No. 112505
             Bryan K. Webb
             Deputy Attorney General
             Ga. Bar No. 743580
             Russell D. Willard
             Sr. Asst. Attorney General
             Ga. Bar No. 760280
             Charlene S. McGowan
             Asst. Attorney General
             Ga. Bar No. 697316

             Georgia Department of Law
             40 Capitol Square SW
             Atlanta, GA 30334
             cmcgowan@law.ga.gov
             Tel: 404-656-3389
             Fax: 404-651-9325

             Counsel for Defendant Secretary of State Brad
             Raffensperger




                             4
        Case 1:20-cv-01489-AT Document 54 Filed 04/21/20 Page 5 of 6




                    CERTIFICATE OF COMPLIANCE
      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing RESPONSE OF SECRETARY OF STATE BRAD

RAFFENSPERGER TO THE COURT’S SUA SPONTE ORDER OF APRIL

21, 2020 REGARDING ABSENTEE BALLOTS IN DEKALB COUNTY has

been prepared in Century Schoolbook 13, a font and type selection approved

by the Court in L.R. 5.1(B).

                               /s/ Josh Belinfante
                               Josh Belinfante
         Case 1:20-cv-01489-AT Document 54 Filed 04/21/20 Page 6 of 6




                         CERTIFICATE OF SERVICE


      I hereby certify that on this day, I electronically filed the foregoing

RESPONSE OF SECRETARY OF STATE BRAD RAFFENSPERGER

TO THE COURT’S SUA SPONTE ORDER OF APRIL 21, 2020 REGARDING

ABSENTEE BALLOTS IN DEKALB COUNTY with the Clerk of Court using

the CM/ECF system, which will automatically send counsel of record e-mail

notification of such filing.


      This 21st day of April, 2020.


                                      /s/ Josh Belinfante
                                      Josh Belinfante




                                        6
